Citation Nr: 9929981	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-00 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD rated 
as 10 percent disabling effective from September 24, 1996; 
denied service connection for pneumonia; and also determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  In March 1997, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not initiate an appeal as to the issue of service 
connection for pneumonia.  In April 1994, a notice of 
disagreement as to the issues of service connection for PTSD 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a right shoulder 
disability was received in April 1997.  A statement of the 
case was mailed to the veteran in April 1997.  The veteran's 
substantive appeal was received in December 1997.  

In a December 1997 rating decision, the RO increased the 
disability rating for PTSD to 30 percent effective from 
September 24, 1996.  In November 1998, the veteran testified 
at a personal hearing before a hearing officer at the RO.  
Thereafter, the veteran's disability rating for PTSD was 
increased to 50 percent effective from September 24, 1996.  
In March 1999, the veteran testified at a personal hearing 
before a member of the Board at the RO.  

The Board notes that the issue of entitlement to a left 
shoulder disability was raised in December 1998 
correspondence and in the March 1999 hearing.  The Board 
refers this issue to the RO for appropriate development.  
REMAND

According to 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or her representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

In this case, September 1999 VA treatment records of veteran 
reflecting pertinent psychiatric treatment was forwarded to 
the Board.  Neither the veteran nor his representative has 
waived the veteran's procedural right of initial review of 
the additional evidence by the RO.  Hence, the Board must 
refer this evidence to the RO for its initial review.

In addition, the Board notes that the veteran has also voiced 
disagreement with the initial rating assigned for his 
service-connected PTSD.  When a veteran disagrees with an 
initial rating for a service-connected disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  During 
his personal hearing before a member of the Board at the RO, 
the veteran indicated that he had received regular 
psychiatric treatment for his PTSD at the Montrose VA 
facility.  In Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curiam order), the Court held that VA has constructive notice 
of VA-generated documents that could "reasonably" be 
expected to be part of the record and that such documents are 
thus constructively part of the record before the VA even 
where they were not actually before the adjudicating body.  
Likewise, the veteran also indicated that he has received VA 
treatment and physical therapy on a regular basis for his 
right shoulder disability at the Montrose VA facility.  As 
such, all treatment records from the Montrose VA facility 
which are not currently in the claims file should be 
obtained.

Thereafter, the veteran should be afforded a VA psychiatric 
examination by an examiner under both the old and new rating 
criteria for PTSD under Diagnostic Code 9411.  The examiner 
should review all of the evidence of record to include the 
requested VA records and should state his/her findings in 
relation to the 2 versions of the rating criteria.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all the 
veteran's VA clinical records, which are 
not already in the claims file, including 
those at the Montrose VA facility.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD.  The RO should 
provide to the examiner a copy of both 
the old and the new rating criteria 
pertaining to the veteran's PTSD.  All 
indicated tests must be conducted.  The 
examiner should first provide his/her 
findings in relationship to the old 
criteria and separately in relationship 
to the new criteria.  The veteran's 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
the examination. The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria of Diagnostic Code 9411.  
The examiner should first examine the 
veteran and report his/her findings in 
relationship to the old criteria and then 
separately report his/her findings in 
relationship to the new criteria.  

3.  The RO should readjudicate the 
veteran's claims as shown on the front 
page of this remand and, in considering 
the PTSD claim, the RO should consider a 
staged rating.  See Fenderson.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence to include all evidence 
added subsequent to the last supplemental 
statement of the case and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



